 



Exhibit 10.56



Please quote our reference when replying
Our Ref: JTC(L) 3729/199/EO   (JTC LOGO) [a33657a3365705.gif]

2 May 2007

                      JTC Corporation TRIO-TECH INTERNATIONAL PTE LTD       The
JTC Summit BLK 1008 TOA PAYOH NORTH       8 Jurong Town Hall Road #03-09      
Singapore 609434
SINGAPORE 318996
  BY FAX & POST   contact    
 
  FAX : 62596355   centre hotline   1800 568 7000  
 
      main line   (65) 6560 0056  
 
      facsimile   (65) 6565 5301  
 
      website   www.jtc.gov.sg

Attm: Lee Soon Siew Kuan (Mrs)
Dear Sirs,
RENEWAL OFFER OF TENANCY FOR FLATTED FACTORY KNOWN AS PRIVATE LOTS A0618401,
A0618402 & A0618403 AT BLK 1004 TOA PAYOH NORTH #04-17, #04-14/15/16 &
#03-08/09/10 SINGAPORE 318995 (“PREMISES”) RESPECTIVELY

1.   We refer to your tenancies of the Premises. In accordance with our letter
of offers to you dated 18 March 2004 and 22 March 2004 (“Tenancy”), we are
pleased to inform you that we are prepared to renew the Tenancies at the
Premises for a further term of 3 years (“Term”) commencing from 1 June 2007
(“Commencement Date”) upon the same covenants, terms and conditions as set out
in the Tenancy except for the Option for Renewal and the following:      
Building Rent & Service Charge

  1.1   $9.35 per square metre per month (“Building Rent”) on the Area from the
Commencement Date, to be paid without demand and in advance without deduction on
the 1st day of each month of the year (i.e. 1st of January, February, March,
etc.).     1.2   $2.25 per square metre per month (“Service Charge”) on the Area
as charges for services rendered by us, payable by way of additional and further
Building Rent without demand on the same date and in the same manner as the
Building Rent, subject to our revision from time to time.     1.3   For the
purpose of paragraphs 1.1 and 1.2 of this letter, “Area” means the Area
stipulated in the Tenancy.

(LOGO) [a33657a3365712.gif]     (LOGO) [a33657a3365706.gif]     (LOGO)
[a33657a3365707.gif]     (LOGO) [a33657a3365708.gif]

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]
Security Deposit

1.4   Ordinarily we would require a tenant to lodge with us a security deposit
equivalent to three (3) months’ Building Rent and Service Charge. However, as an
off-budget measure and as payment by GIRO has been made a condition with which
you must comply under Clause 3 of this letter, you shall, at the time of your
acceptance of the Offer, be required to place with us a deposit equivalent to
one (1) month’s Building Rent and Service Charge (“Security Deposit”) as
security against any breach of the covenants, terms and conditions in the
Tenancy subject to the terms and conditions set out below.   1.5   The Security
Deposit –

  1.5.1   may be in the form of cash or acceptable Banker’s Guarantee in the
form attached (effective from 1 June 2007 to 31 August 2010), or such other form
of security as we may in our absolute discretion permit or accept;     1.5.2  
shall be maintained at the same sum throughout the Term; and     1.5.3   shall
be repayable to you without interest, or returned to you for cancellation, after
the termination of the Term (by expiry or otherwise) or expiry of the Banker’s
Guarantee, as the case may be, subject to appropriate deductions or payment to
us for damages or other sums due under the Tenancy.

1.6   If the Service Charge is increased, or any deductions are made from the
Security Deposit, you shall immediately pay the amount of such increase or make
good the deductions so that the Security Deposit shall at all times be equal to
one (1) month’s Building Rent and Service Charge.   1.7   If at any time during
the Term –

  1.7.1   your GIRO payment is discontinued, then you shall place with us,
within two (2) weeks of the date of discontinuance of your GIRO payment, the
additional sum equivalent to two (2) months’ Building Rent and Service Charge,
so that the Security Deposit shall at all times be equal to three (3) months’
Building Rent and Service Charge for the remaining period of the Term;

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

  1.7.2   the off-budget measure is withdrawn you shall, if required in writing
by us, also pay to us the additional sum equivalent to two (2) months’ Building
Rent and Service Charge, so that the Security Deposit shall at all times be
equal to three (3) months’ Building Rent and Service Charge for the remaining
period of the Term.

2  Please note that this offer shall lapse if we do not receive the following by
16 May 2007:

  (a)   Duly signed letter of acceptance of this offer, in the form set out in
the Letter of Acceptance attached at Annex B. We shall stamp the Letter of
Acceptance and return the stamped letter to you;       (Please date as required
in your letter of acceptance)     (b)   Payment of the sum set out in the
Payment Table attached at Annex A;

3   Your due acceptance of this offer in accordance with paragraph 2 of this
letter shall, together with the offer, constitute a binding tenancy agreement.  
4   Please also note that our offer herein does not at any time prejudice or
waive any of our rights or remedies for breaches of your obligations to us. Any
waiver by us, to be effective, must be clearly and specifically stated in
writing.   5   Exclusion of Contracts (Rights of Third Parties) Act       A
person who is not a party to this offer shall have no right under the Contracts
(Rights of Third Parties) Act (Cap53B, as may be amended or revised from time to
time) to enforce any of the covenants, terms or conditions of the offer.   6  
Jurisdiction and Governing Law       This offer shall be interpreted in
accordance with the laws of Singapore and any legal proceedings, actions or
claims arising from or in connection with the offer shall be commenced in and
heard before the courts of Singapore and you agree to irrevocably submit
yourself to the exclusive jurisdiction of the courts of Singapore.   7  
Variation to the Tenancy       Any variation, modification, amendment, deletion,
addition or otherwise of this offer shall not be enforceable unless agreed by
both parties and reduced in writing by us. No terms or representation or
otherwise, whether express or implied, shall form part of this offer other than
what is contained in this letter.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

8   To guide and assist you, we enclose a Schedule of Statutory Controls for
Flatted Factory Occupants.

Yours faithfully
-s- Eddy Ong) [a33657a3365714.gif]
Eddy Ong
Senior Officer (Lease Management)
Flatted Factory & Business Park Department
Customer Services Group
DID : 68833721
HP : 91252919
FAX : 68855936
Email : ongkye@jtc.gov.sg

         
ENCS
  -   Payment Table
 
      Specimen Acceptance Form
 
      Specimen BG
 
      Schedule of Statutory Controls (SC3)]

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]
ANNEX A
OFFER OF TENANCY FOR PREMISES AT BLK 1004 TOA PAYOH NORTH #04-17 SINGAPORE
318996 AREA: 93.5 SQ M — TRIO-TECH INTERNATIONAL PTE LTD

                                                              5%         Site:
A061840I           Amount   GST        
Rent at $9.35 per sq m per month on 93.5 sq m for period ] June 2007 to 30 June
2007
  $ 874.23                   Less:  
Bulk discount @ $0.47 per sq m per month on 93.5 sq m for period 1 June 2007 to
30 June 2007
  $ 43.95                          
 
  $ 830.28                          
Service charge at $2.25 per sq m per month on 93.5 sq m for period 1 June 2007
to 30 June 2007
  $ 210.38     $ 1,040.66     $ 52.03   Less:  
Amount to be deducted by GIRO
          $ 1,092.69                  
Deposit equivalent to 3 months’ rent and service charge (or Banker’s Guarantee)
  $ 3,121.98                   Less:  
Deposit equivalent to 2 months’ rent and service charge (or Banker’s Guarantee)
  $ 2,081.32     $ 1,040.66                  
Stamp Duty for Letter of Acceptance
          $ 100.00                  
 
                        Note :  
If the Letter is not returned to us within 14 days of the date of the Letter,
you will have to pay penalty on the stamp duty which is imposed by Stamp Duty
Office of IRAS.
                               
Amount Payable
          $ 1,140.66          

Please note that the amount of $1,092.69 will be deducted through your GIRO
account in the month of June 2007.
Please let us have your cheque for $1,140.66 by 16 May 2007. Alternatively,
please let us have a cheque for $100/~ (being stamp fee payable) and a
Banker’s/Insurance Guarantee for $1,040.66.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]
ANNEX A
OFFER OF TENANCY FOR PREMISES AT BLK 1004 TOA PAYOH NORTH #04-14/15/16 SINGAPORE
318996 AREA: 272.1 SQ M — TRIO-TECH INTERNATIONAL PTE LTD

                                                              5%   Site:
A0618402           Amount   GST        
Rent at $9.35 per sq m per month on 272.1 sq m for period 1 June 2007 to 30 June
2007
  $ 2,544.14                   Less:  
Bulk discount @ $0.47 per sq m per month on 272.1 sq m for period 1 June 2007 to
30 June 2007
  $ 127.89                          
 
  $ 2,416.25                          
Service charge at $2.25 per sq m per month on 272.1 sq m for period 1 June 2007
to 30 June 2007
  $ 612.23     $ 3,028.48     $ 151.42   Less:  
Amount to be deducted by GIRO
          $ 3,179.90                  
Deposit equivalent to 3 months’ rent and service charge (or Banker’s Guarantee)
  $ 9,085.44                   Less:  
Deposit equivalent to 2 months’ rent and service charge (or Banker’s Guarantee)
  $ 6,056.96     $ 3,028.48                  
Stamp Duty for Letter of Acceptance
          $ 292.00                  
 
                        Note :  
If the Letter is not returned to us within 14 days of the date of the Letter,
you will have to pay penalty on the stamp duty which is imposed by Stamp Duty
Office of IRAS.
                               
Amount Payable
          $ 3,320.48          

Please note that the amount of $3,179.90 will be deducted through your GIRO
account in the month of June 2007.
Please let us have your cheque for $3,320.48 by 16 May 2007. Alternatively,
please let us have a cheque for $292/- (being stamp fee payable) and a
Banker’s/Insurance Guarantee for $3,028.48.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]
ANNEX A
OFFER OF TENANCY FOR PREMISES AT BLK 1004 TOA PAYOH NORTH #03-08/09/10 SINGAPORE
318996 AREA: 274.9 SQ M — TRIO-TECH INTERNATIONAL PTE LTD

                                                              5%   Site:
A0618403           Amount   GST        
Rent at $9.95 per sq m per month on 274.9 sq m for period 1 June 2007 to 30 June
2007
  $ 2,735.26                   Less:  
Bulk discount @ $0.50 per sq m per month on 274.9 sq m for period 1 June 2007 to
30 June 2007
  $ 137.45                          
 
  $ 2,597.81                          
Service charge at $2.25 per sq m per month on 274.9 sq m for period 1 June 2007
to 30 June 2007
  $ 618.53     $ 3,216.34     $ 160.82   Less:  
Amount to be deducted by GIRO
          $ 3,377.16                  
Deposit equivalent to 3 months’ rent and service charge (or Banker’s Guarantee)
  $ 9,649.02                   Less:  
Deposit equivalent to 2 months’ rent and service charge (or Banker’s Guarantee)
  $ 6,432.68     $ 3,216.34                  
Stamp Duty for Letter of Acceptance
          $ 310.00                  
 
                        Note :  
If the Letter is not returned to us within 14 days of the date of the Letter,
you will have to pay penalty on the stamp duty which is imposed by Stamp Duty
Office of IRAS.
                               
Amount Payable
          $ 3,526.34          

Please note that the amount of $3,377.16 will be deducted through your GIRO
account in the month of June 2007.
Please let us have your cheque for $3,526.34 by 16 May 2007. Alternatively,
please let us have a cheque for $310/- (being stamp fee payable) and a
Banker’s/Insurance Guarantee for $3,216.34.

 